Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 2, lines 2-3, “said front fire layer” lacks antecedent basis or is indefinitely inconsistent with claim 1, lines 23-24. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schooley Jr. et al. (10,085,554). Disclosed is a tool cabinet in general comprising a main body (12) including a rear wall (19), a surrounding wall (15-18) that extends forwardly from a periphery of the rear wall, and a separating wall (50Y) that extends forwardly from the rear wall and connected to an inner surface of the surrounding wall, the rear wall, the surrounding wall and the separating wall cooperatively defining a first receiving space (one side of 50Y)  and at least one second receiving space (other side of 50Y) that open forwardly, a shielding unit including a front door (24) moveable between a close position and an open position, and a fire resistance subunit (22 or 26) disposed in the first receiving space and mounted to the rear wall, the surrounding wall and the separating wall, and a second fire resistance subunit (other of 22 and 26) mounted co-moveably to an end of the front door which faces the first receiving space and has a front fire resistance layer (52), the subunits forming a hollow shell structure in the close position, an internal space of the hollow shell structure isolated from the second receiving space. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (9,919,414) in view of Schooley Jr. et al. (10,085,554). Liu discloses a tool cabinet in general comprising a main body (10) including a rear wall (back of 10), a surrounding wall (with 30 as its top) that extends forwardly from a periphery of the rear wall, and a separating wall (separating the two sets of drawers 20) that extends forwardly from the rear wall and connected to an inner surface of the surrounding wall, the rear wall, the surrounding wall and the separating wall cooperatively defining a first receiving space (one side of the separating wall)  and at least one second receiving space (other side of the separating wall) that open forwardly, and a shielding unit including a front door (front of 20) moveable between a close position and an open position. Liu does not disclose rendering the tool cabinet fire resistant. However, Schooley Jr. et al., as explained above, does disclose providing a cabinet of materials rendering a tool cabinet fire resistant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cabinet of Liu with fire resistant structure in the manner of Schooley Jr. et al. as claimed, as such a modification would predictably provide the contents of the cabinet with protection from fire. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over each of the art as applied to claim 1 above, and further in view of Hunt et al. (5,816,017). The art employed against claim 1 suggests fire resistant material, but not necessarily calcium silicate. However, Hunt et al. disclose that calcium silicate has been long recognized as a fire resistant material to provide a protected enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cabinet of claim 1 from calcium silicate in the manner of Hunt et al. as claimed, as such a modification would predictably provide a fire resistant cabinet. It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. 
As to claim 3, Schooley Jr. et al. and Liu each disclose the cabinet comprising drawers. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over each of the art as applied to claim 1 above, and further in view of Greve et al. (4,343,127). The art employed against claim 1 suggests fire resistant material, but not necessarily expanded perlite. However, Greve et al. disclose that expanded perlite has been long recognized as a fire resistant material to provide a protected enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cabinet of claim 1 from expanded perlite in the manner of Greve et al. as claimed, as such a modification would predictably provide a fire resistant cabinet. It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over each of the art as applied to claim 1 above, and further in view of GB 2407832. The art employed against claim 1 suggests fire resistant material, but not necessarily gypsum plasterboard. However, GB 2407832 discloses that gypsum plasterboard has been long recognized as a fire resistant material to provide a protected enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cabinet of claim 1 from gypsum plasterboard in the manner of GB 2407832 as claimed, as such a modification would predictably provide a fire resistant cabinet. It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over each of the art as applied to claim 1 above, and further in view of Cleveland et al. (6,736,473). The art employed against claim 1 suggests fire resistant material, but not necessarily magnesium oxide board. However, Cleveland et al. disclose that magnesium oxide board has been long recognized as a fire resistant material to provide a protected enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cabinet of claim 1 from magnesium oxide board in the manner of Cleveland et al. as claimed, as such a modification would predictably provide a fire resistant cabinet. It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG